Sec. 18, Art. I of the Constitution provides that the accused shall have compulsory process for obtaining witnesses in his favor, and this provision is mandatory. This right is not exhausted because a witness at one time was arrested and bound over to attend Court, but continues until the accused is placed upon his trial, unless waived or forfeited by his conduct, of which there is no evidence whatever in this case, nor does the record show that the ruling of his Honor, the presiding Judge, was based upon such ground. As long as this right continues, the accused can not be forced to trial, even though the solicitor may be willing to accept as testimony what the witness would swear, if present.
For these reasons I dissent.
MR. CHIEF JUSTICE POPE concurs in the dissenting opinionof MR. JUSTICE GARY.